internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-150936-02 date date legend company country a b c d dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company an extension of time under sec_301_9100-1 through of the procedure and administration regulations for company to elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 facts the information submitted discloses that company was formed in a under the laws of country company acquired u s members through private investments in b and through public offerings in c and the following year although it was not specifically stated company’s offering memoranda clearly assumed that company was classified as a corporation for u s federal_income_tax purposes company however was not aware of the requirement to file form_8832 entity classification election to be classified as a corporation and was not advised to file an election by its u s tax advisor therefore due to inadvertence company failed to timely file form_8832 because company has at least one shareholder that is liable for debts of company as required under the laws of country company’s default classification is as a partnership plr -150936-02 company represents that it has never taken the position that it should be treated as a partnership for u s federal_income_tax purposes in addition company represents that it has never treated itself as anything other than a corporation for u s federal_income_tax purposes company also represents that to the best of its knowledge none of its shareholders have treated it as a non-corporate entity for u s federal_income_tax purposes and that it has no reason to believe that any shareholders have treated company as a non-corporate entity finally company represents that it has not used hindsight in making its request for relief under sec_301_9100-3 law analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member this determination is based solely on the statute or law pursuant to which the entity is organized except that if the underlying statute or law allows the entity to specify in its organizational documents whether the members will have limited_liability the organizational documents may also be relevant sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed plr -150936-02 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that company has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 consequently company is granted an extension of time of days from the date of this letter to make an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective d company must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether company otherwise is eligible to make the election plr -150936-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company and a second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
